Martin, /.,
delivered the opinion of the court.
This is an action, in which the plaintiffs seek the removal of the defendant, as administratrix of the estate of their ancestor, and as tutrix of some of the heirs who are minors, on account of excessive delay and mis-management of her administration. The plaintiffs are appellants from a judgment sustaining her exception, on the ground that all the heirs have not joined and been made parties ; and dismissing the suit.
The court, in our opinion, erred. The Code of Practice, art. 1015, makes it the duty of the judge of probates ex officio, to take measures for the removal of a tutor, on the information of his misconduct, given to him by any person. And art. 1018 declares, that “ the removal of curators of vacant estates or absent heirs, and that of testamentary executors, or other administrators, may be prayed for by any heir, &c.” There was therefore no necessity for all the heirs joining in an application of this kind.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be annulled, avoided and reversed: and that the cause be remanded for further proceedings according to law, the defendant and appellee paying the costs of the appeal.